DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,698,776. Although the claims at issue are not identical, they are not patentably distinct from each other because the parent claim recites a more detailed representation of the claim seen in the instant application where broadening dictates obviousness. Claim 7 contains a more detailed instance of the limitations of the instant application including the control of switching coupled to memory channels including rerouting a faulty channel to a DBI channel.



Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 2– 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nieuwland (US Publication Number 2008/0288844) in view of Yoon et al. (US Publication Number 2009/0019344, hereinafter “Yoon”).

5.	As per claim 2, Nieuwland teaches a method comprising: controlling a switching assembly of a memory device, the switching assembly coupled (figure 2, plurality of channels coupled to a plurality of outputs via switch) to at least first and second memory channels, each memory channel including a respective plurality of data channels for a respective word of data (figure 2, fault tolerant bus, dual-rail, comprising a normal data signal, d0 and a copy of signal c0 a spare channel as during normal operation it does not carry the data load, page 1, paragraphs 8 and 12).

However Yoon teaches one or more additional channels including at least one data bit inversion (DBI) channel (paragraph 24); and in response to determining that at least one of the data channels of the first memory channel is faulty (paragraph 48), rerouting a data signal of the faulty data channel to a DBI channel (paragraphs 48 – 50).   	
Nieuwland and Yoon are analogous art because they are from the same field of endeavor of data channel handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nieuwland and Yoon before him or her, to modify the fault handling of Nieuwland to include the DBI fault handling of Yoon because it would allow for enhanced data integrity in the system.
One of ordinary skill would be motivated to make such modification in order to enhance efficiency of data along a bus (paragraphs 5).  Therefore, it would have been obvious to combine Yoon with Nieuwland to obtain the invention as specified in the instant claims.






7.	Nieuwland modified by the teachings of Yoon as seen in claim 2 above, as per claim 4, Yoon teaches a method, wherein after rerouting the data signal of the faulty data channel to a DBI channel of the first memory channel, assigning a DBI channel of the second memory channel to operate as a DBI channel for a double word including the respective words of the first and second memory channels (paragraph 37, handling of the rerouting and assigning of channel).  

8.	Nieuwland modified by the teachings of Yoon as seen in claim 2 above, as per claim 5, Nieuwland teaches a method, wherein each memory channel comprises 16 respective data channels for the respective word of data (figure 2, channel allocation seen).  

9.	Nieuwland modified by the teachings of Yoon as seen in claim 2 above, as per claims 6 and 7, Yoon teaches a method,, wherein the state of assigned DBI channel operates to identify and inversion state of the 32 data channels of the double word/the 32 data channels are coupled to adjacent portions of a memory bus (operation of the detection code, paragraphs 57 – 59, having 64 bit data).  



11.	Nieuwland modified by the teachings of Yoon as seen in claim 2 above, as per claim 9, Nieuwland teaches a method, wherein the encoding is different for the first word than for the second word (paragraph 9).  

12.	Nieuwland modified by the teachings of Yoon as seen in claim 2 above, as per claim 10, Yoon teaches a method, wherein the encoding of the first and second words is determined in response to a DBI Inversion algorithm (DBI handling, paragraph 24).  

13.	Nieuwland modified by the teachings of Yoon as seen in claim 2 above, as per claim 11, Nieuwland teaches a method, wherein the first and second words are to be transmitted within a common time interval, and wherein the encoding of the second word is determined in response to the data of the first word (paragraph 88).  

14.	Claims 12 – 15  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nieuwland in view of Yoon in view of Akram et al (US Patent Number 7,300,857, hereinafter “Akram”). 


	Nieuwland does not explicitly disclose:
DBI encoding circuitry and a DBI indicator channel; and 
multiple stacked memory devices stacked with the logic circuit, the logic circuit and the multiple stacked memory devices interconnected with one another by through wafer interconnects (TWIs), to communicate multiple data, address, and control signals through respective channels from a bus to one or more of the stacked memory devices.
However Yoon teaches DBI encoding circuitry (paragraph 24) and a DBI indicator channel (paragraphs 48 – 50).   	
Nieuwland and Yoon are analogous art because they are from the same field of endeavor of data channel handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nieuwland and Yoon before 
One of ordinary skill would be motivated to make such modification in order to enhance efficiency of data along a bus (paragraphs 5).  Therefore, it would have been obvious to combine Yoon with Nieuwland to obtain the invention as specified in the instant claims.
Nieuwland/Yoon does not explicitly disclose multiple stacked memory devices stacked with the logic circuit, the logic circuit and the multiple stacked memory devices interconnected with one another by through wafer interconnects (TWIs), to communicate multiple data, address, and control signals through respective channels from a bus to one or more of the stacked memory devices.
However Akram teaches multiple stacked memory devices stacked with the logic circuit, the logic circuit and the multiple stacked memory devices (figure 7, stackable memory devices) interconnected with one another by through wafer interconnects (TWIs) (column 3, lines 46 – 47), to communicate multiple data, address, and control signals through respective channels from a bus to one or more of the stacked memory devices (figure 8 including multiple channel data handling).

Nieuwland and Yoon/Akram are analogous art because they are from the same field of endeavor of data channel handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nieuwland/Yoon and Akram before him or her, to modify the memory structure of Nieuwland/Yoon to include the 
One of ordinary skill would be motivated to make such modification in order to enhance data integrity (column 1, background).  Therefore, it would have been obvious to combine Akram/Yoon with Nieuwland to obtain the invention as specified in the instant claims.

16.	Nieuwland modified by the teachings of Yoon/Akram as seen in claim 12 above, as per claims 13 and 14, Yoon teaches a device wherein the first group of data channels is configured to carry a word of data (figure 2), wherein the first group of data channels includes 16 data channels (channel seen from 100 and 200, figure 2).  

17.	Nieuwland modified by the teachings of Yoon/Akram as seen in claim 12 above, as per claim 15, Yoon teaches a device wherein the logic circuit further comprises test circuitry to test for continuity of individual data channels interconnecting (via 200 to 300, figure 2) the logic circuit and multiple stacked memory devices (paragraph 37).  

Allowable Subject Matter
18.	Claims 16 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References C – F are related to TWI’s with channel and address handling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184